                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                                  ASHEVILLE DIVISION

JANE ROE,                              )
                                       )
                        Plaintiff,     )
                                       )
v.                                     ) Civil No. 1:20-cv-00066
                                       )
UNITED STATES OF AMERICA, et al.,      )
                                       )
                        Defendants.    )
                                       )
_______________________________________)


                                   PROOF OF SERVICE

     I served the summons, complaint, and Plaintiff’s Ex Parte Motion (Doc. No. 2) in the

above captioned case on the United States of America by sending it via United States Postal

Service certified mail, postage prepaid to the Attorney General of the United States,

Department of Justice Room 4400, 950 Constitution Ave., NW, Washington, D.C. 20530. A

certified mail receipt (No. 70172400000016206839) is attached.

       Delivery was made upon said defendant on March 9, 2020. Confirmation of delivery is

attached.

       This the 20th Day of April, 2020.

                                                           Respectfully Submitted,

                                                           /s/ Cooper Strickland
                                                           Cooper Strickland
                                                           N.C. Bar No. 43242
                                                           P.O. Box 92
                                                           Lynn, NC 28750
                                                           Tel. (828) 817-3703
                                                           cooper.strickland@gmail.com

                                                           Counsel for Plaintiff



            Case 1:20-cv-00066-WGY Document 10 Filed 04/20/20 Page 1 of 3
Case 1:20-cv-00066-WGY Document 10 Filed 04/20/20 Page 2 of 3
USPS.com® - USPS Tracking® Results                                                                                                       4/20/20, 8:56 AM




  USPS Tracking
                                      ®                                                                                                          FAQs   !




     Track Another Package                +                                                                       ! ! ! ! ! !! ! ! ! ! ! ! !
                                                                                                                  ! ! ! !!! ! !!! ! ! ! ! ! !!

                                                                 Get the free Informed Delivery® feature to receive
                                                                                                                               Learn More
                                                                 automated notifications on your packages
                                                                                                                       (https://reg.usps.com/xsell?
                                                      app=UspsTools&ref=homepageBanner&appURL=https%3A%2F%2Finformeddelivery.usps.com/box/pages/intro/start.ac




                                                                                                                                          Remove        %
              Tracking Number: 70172400000016206839

              Your item was delivered at 5:02 am on March 9, 2020 in WASHINGTON, DC 20530.




               # Delivered
              March 9, 2020 at 5:02 am
              Delivered
              WASHINGTON, DC 20530




                                                                                                                                  $
                  Text & Email Updates


                                                                                                                                  $
                  Tracking History


                                                                                                                                  $
                  Product Information



                                                                  See Less
                                                                                                                                                        Feedback


                                                                                "




                                        Can’t find what you’re looking for?
                                 Go to our FAQs section to find answers to your tracking questions.


https://tools.usps.com/go/TrackConfirmAction?tLabels=701724000000…ium=email&utm_content=tracking-number&utm_campaign=trackingnotify               Page 1 of 2

                         Case 1:20-cv-00066-WGY Document 10 Filed 04/20/20 Page 3 of 3
